Title: To James Madison from Bernard Smith, 20 September 1820
From: Smith, Bernard
To: Madison, James


                
                    Dear Sir
                    New Brunswick Sepr. 20th. 1820.
                
                I have recd. the letter which you did me the honor to write to me on the 13th. inst.
                The reasons which you give, for not wishing publicity to be given to your opinion as to the manner in which I discharged my official duties, while you were at the head of the Govt., are satisfactory. It is gratifying to me to learn, that you “should always be ready to bear the testimony requested, under circumstances not liable to be misconstrued or misrepresented.” For this friendly assurances [sic], I pray you to accept of my sincere thanks.
                The excitement respecting the Missouri question, is still kept up here, by certain ambit[i]ous individuals who whose [sic] object it is evidently to gain elevation & office. Two of my Colleagues (Bloomfield & Kinsey) and myself, are denounced, and a short time will determine whether we shall

be the victims of intrigue & popular delusion or not. I have the honor to be very respectfully, Dear Sir, Your obedt. & very Hble. Servt.
                
                    B Smith
                
            